Citation Nr: 1608214	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from January 1988 to June 1988 and on active duty from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously before the Board and was remanded in October 2014 and July 2015.  For the reasons explained below, the Board finds there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was noted on his entry into service.

2.  The Veteran's bilateral pes planus was not aggravated by his active service.



CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard June 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in January 2011 and December 2014.  An additional medical addendum opinion was obtained in October 2015.  The examinations, along with the addendum opinion, are sufficient evidence for deciding the claim.  When considered together the reports and addendum are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §1111 (West 2014).

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §3.306(a) (2015).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

III. Analysis

The Veteran is seeking entitlement to service connection for bilateral pes planus.  Pes planus was clinically noted in the Veteran's January 1988 report of medical examination at enlistment.  There were no complaints of foot problems noted in the Veteran's service treatment records.  The Veteran's feet were noted as normal in his April 1991 report of medical examination upon release from active duty and the Veteran reported that he was in good health at that time and did not report any issues with his feet.

In the January 2011 VA examination report, the examiner noted that the Veteran had mild bilateral pes planus.  The examiner opined that the condition was not known to be caused by possible hazardous environmental exposures.  In the December 2014 VA examination, the examiner opined that the pes planus was less likely than not incurred in service.  However, as noted above, pes planus was noted upon entry into service.  Thus, an addendum was sought.  In the October 2015 addendum opinion, the examiner stated "[t]he preexisting bilateral pes planus did not undergo a permanent increase in severity during . . . service."  The examiner's rationale was that there was no documented pain in the Veteran's feet during service and that the Veteran himself stated he was in good health at the end of his military service.  The examiner further stated that had the Veteran's feet had been undergoing a permanent increase in severity he would have had symptoms which likely would have required treatment during service.  The examiner also noted that the Veteran self-reported that his symptoms started four years after his service.  

The Board acknowledges the statement from the Veteran's wife that he has trouble on his feet when walking for any length of time.  See July 2010 statement.  The Board further acknowledges the Veteran's own statements that he did not require orthotics at the time of entry into service but that he does require them now, and that he is of the opinion that the nature of his service in the Army and the equipment he used would exacerbate a foot condition.  See March 2011 NOD.  

The Veteran and his spouse are competent to attest to symptoms they have observed the Veteran experiencing.  However, the Board finds the opinion found in the October 2015 medical addendum more probative that the Veteran's and his wife's lay statements.  

The October 2015 is more probative because it is based on a correct factual premise and supported by an adequate rationale.  The examiner cited to the lack of complaints of foot pain during service and noted that an increase in the Veteran's pes planus would have likely resulted in symptoms requiring treatment.  The Board interprets this statement from the examiner to indicate that since an increase in symptoms would likely have required documented treatment, the lack of documented treatment indicates the symptoms did not increase in severity while the Veteran was in service.  Moreover, the examiner noted that the Veteran stated that he was in good health at the end of his military service and did not report any problems with his feet.  And finally, the examiner noted that at the time of the December 2014 VA examination, the Veteran reported a history of his feet "started to stiffen and crack" in 1995 - more than 4 years after the Veteran's release from military service.  


As the preponderance of the evidence weighs against a finding that the Veteran's pre-existing pes planus was aggravated during service, the Board finds that entitlement to service connection for pes planus is not warranted.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

ORDER

Entitlement to service connection for bilateral pes planus is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


